Exhibit 10.22

 

--------------------------------------------------------------------------------

 

DEED OF ASSIGNMENT AND TRANSFER

 

--------------------------------------------------------------------------------

 

DATED       31 May 2012

 

KOSMOS ENERGY SURINAME
AND
CHEVRON SURINAME EXPLORATION LIMITED

 

--------------------------------------------------------------------------------


 

THIS DEED is made on the 29th day of November, 2012

 

BETWEEN

 

KOSMOS ENERGY SURINAME, a Cayman Islands company with its registered offices at
4th Floor Century Yard, Cricket Square, P.O. Box 32322, Georgetown, Grand Cayman
KY1, 1209 (the “Assignor”);

 

And

 

CHEVRON SURINAME EXPLORATION LIMITED, a Bermuda company with its primary offices
at Chevron House, 11 Church Street, Hamilton, HM11 Bermuda (the “Assignee”);

 

WHEREAS

 

1.         The Assignor holds a one hundred percent (100%) Participating
Interest in the Production Sharing Contracts pursuant to which Staatsolie
Maatschappij Suriname N.V., on behalf of the Republic of Suriname granted the
Assignor the sole and exclusive right to conduct Petroleum Operations in the
Contract Area.

 

2.         The Assignor has agreed to assign and transfer the Assigned Interests
to the Assignee, being an undivided fifty percent (50%) Participating Interest
in the Production Sharing Contracts.

 

3.         Pursuant to the Production Sharing Contracts, Staatsolie must give
its prior approval to the assignment and transfer under this Deed.

 

4.         In order to effect the assignment and transfer of the Assigned
Interests, and to obtain the required consent of Staatsolie, the Assignor and
Assignee have agreed to enter into this Deed.

 

THIS DEED PROVIDES as follows:

 

1. DEFINITIONS

 

1.1. “Assets” means Kosmos’ undivided 100% percent interest in all of the
following:

 

(a)                   Asset Documents.

 

(b)                   All permits, authorizations, licenses or other rights
related to the Assets; and

 

(c)                    All Data.

 

(d)                   The term “Assets” does not include agreements, documents,
rights or data to the extent any of the following apply:

 

(1)                                 The agreements, documents, rights or data
that constitute Kosmos’ proprietary technology or interpretations.

 

(2)                                 The agreements, documents, rights or data
that are owned or licensed by third parties or otherwise have contractual or
legal restrictions on their deliverability or disclosure by Kosmos to any
assignee that is not an affiliate of Kosmos.

 

--------------------------------------------------------------------------------


 

1.2. “Asset Documents” means the agreements and documents through which the
rights to conduct Petroleum Operations and all other rights related to the
development and exploitation of the Contract Area are derived, including, but
not limited to, the Production Sharing Contracts.

 

1.3. “Assigned Interests” means a fifty-percent (50%) Participating Interest in
the Assets.

 

1.4. “Contract Area” means the offshore territory known as Blocks 42 and 45
located in the Republic of Suriname as defined in the Production Sharing
Contracts.

 

1.5. “Data” means all files, records, documentation and data in the possession
of Kosmos or its Affiliates that specifically relates to Kosmos’ ownership or
rights in the Assets, including any correspondence, information and reports
(including petroleum engineering, reservoir engineering, geological, geophysical
and all other kinds of technical data and samples, well-logs, and analyses), any
environmental assessments, safety records, governmental filings, and maps as
such data is assembled in the normal course of business. The term “Data” does
not include any of the fol lowing:

 

(a)                  Any files, records, documentation or data that Kosmos may
not sell, transfer or otherwise dispose of as a result of confidentiality
obligations by which it is bound or which cannot be provided to Chevron because
such transfer is prohibited by the agreement under which it was acquired or by
other legal restrictions or the rules of any securities exchange.

 

(b)                  Any corporate, financial, and tax records of Kosmos.

 

(c)                   Engineering forecasts, evaluations and reserve estimates.

 

(d)                  Interpretations of seismic data.

 

(e)                   Any files, records, documentation or data that have been
archived or managed pursuant to Kosmos’ record management policies, provided
that Kosmos shall use reasonable efforts to make available to Chevron upon
request any records in Kosmos’ possession that relate to the Assets and are
reasonably required by Chevron for the purpose of responding to or defending any
litigation or Claim relating to the Assets.

 

(f)                    Any files, records, documentation or data for which
Kosmos claims legal privilege.

 

1.6. “Effective Date” means 31 May 2012 at 5:00 p.m. Central Daylight Savings
Time

 

1.7. “Participating Interest” means an undivided percentage interest in Kosmos’
rights, privileges, duties and obligations of under the Production Sharing
Contracts together with a corresponding interest in and under any other related
agreement.

 

1.8. “Petroleum Operations” has the meaning given it in the Production Sharing
Contracts.

 

1.9. “Production Sharing Contracts” means those agreements entered into on 13
December 2012 between Staatsolie and Kosmos through which Staatsolie granted
Kosmos the sole and exclusive right to conduct petroleum operations within the
Contract Area.

 

1.10 Staatsolie” means Staatsolie Maatschappij Suriname N.V. which is the
state-oil company of the Republic of Suriname and a party to the Production
Sharing Contracts.

 

2. INTERPRETATION

 

2.1 In this Deed:

 

--------------------------------------------------------------------------------


 

(A)                               any reference to a “Party” or “Parties” means
a party or both parties to this Deed, as appropriate;

 

(B)                               references to clauses, sub-clauses and
schedules are to clauses, sub-clauses and schedules of this Deed;

 

2.2 All headings and titles are inserted for convenience only. They are to be
ignored in the interpretation of this Deed.

 

Now, therefore, in consideration of the mutual covenants herein:

 

3. ASSIGNMENT

 

3.1 On and with effect from the Effective Date, the Assignor assigns and
transfers all its rights, title, interest and benefit in and to the Assigned
Interests to the Assignee.

 

3.2 On and with effect from the Effective Date, the Assignee accepts the
assignment and transfer of the Assigned Interests from the Assignor.

 

3.3 On and with effect from the Effective Date, each of the Assignor and the
Assignee assume the rights and obligations under the Production Sharing
Contracts and agree to perform all of the terms and conditions contained in the
Production Sharing Contracts on the basis that the Assignee, for its
Participating Interest, has assumed and/or acquired the Assigned Interests in
place of the Assignor.

 

3.4 Nothing in this Deed amends restricts or prejudices the rights, title,
interests or benefits of the Assignor under the Production Sharing Contracts
which have not been assigned and transferred to the Assignee hereunder.

 

4. WARRANTIES

 

4.1 Each of the Parties represents to the best of its knowledge and belief that
the following statements attributable to it are accurate in all material
respects as of the Effective Date:

 

4.1.1 The Assignor warrants to the Assignee that the Assignor has the lawful
authority to execute this Deed of Assignment and Transfer.

 

4.1.2 The Assignor warrants to the Assignee that the Production Sharing
Contracts remain in full force and effect.

 

4.1.3 The Assignor warrants to the Assignee that it has title to the Assets.

 

--------------------------------------------------------------------------------


 

4.1.4 The Assignee warrants to the Assignor that the Assignee has the lawful
authority to execute this Deed of Assignment and Transfer.

 

5.              PARTIAL INVALIDITY

 

The illegality, invalidity or unenforceability of any provision of the Deed of
Assignment and Transfer under any applicable law shall not affect its legality,
validity or enforceability under any other law or the legality or enforceability
of any other provision of this Deed of Assignment and Transfer.

 

6.              FURTHER ASSURANCE

 

Each Party shall at its own cost, from time to time on request, do or procure
the doing of all acts and things and execute or procure the execution of all
documents in a form satisfactory to the other Parties (acting reasonably) which
may be necessary or desirable for giving full effect to this Deed and securing
to each Party the full benefit of the rights, powers and remedies conferred in
this Deed.

 

7.              GOVERNING LAW AND JURISDICTION

 

7.1 This Deed is to be governed by and construed in accordance with the law of
the State of Texas, without regard to without regard to its choice of law rules.
The United Nations Convention on Contracts for the International Sale of Goods,
1980 (known as “the Vienna Sales Convention”) does not apply to this Agreement.
Any matter, claim or dispute arising out of or in connection with this Deed,
whether contractual or non-contractual, is to be governed by and determined in
accordance with law.

 

7.2 The Parties irrevocably submit to and agree that the courts of Harris
County, Texas shall have exclusive jurisdiction to settle any dispute or claim
that arises out of or in connection with this Deed or its subject matter or
formation (including non-contractual disputes or claims).

 

8.              COUNTERPARTS

 

This Deed may be executed in any number of counterparts, each of which will be
deemed an original of this Deed, and which together will constitute one and the
same instrument; provided that neither Party shall be bound to this Deed unless
and until both Parties have executed a counterpart.

 

The Remainder of this page is intentionally left blank

 

--------------------------------------------------------------------------------


 

This document has been executed as a Deed and is delivered on the date stated at
the beginning of this Deed.

 

The Parties have executed this Deed in duplicate as evidenced by the following
signatures of authorized representatives of the Parties:

 

KOSMOS ENERGY SURINAME:

 

CHEVRON SURINAME EXPLORATION LIMITED

 

 

 

Signature:

 

Signature:

 

 

 

/s/ Thomas Fauria

 

/s/Carlos Aguilera

 

 

 

 

 

 

Name: Thomas Fauria

 

Name: Carlos Aguilera

Title: Vice President

 

Title: Attorney-in-Fact

 

 

 

ADDRESS FOR NOTICES:

 

ADDRESS FOR NOTICES:

 

 

 

Kosmos Energy Suriname
46 Floor Century Yard

 

Chevron Suriname Exploration Limited
Chevron House, 11 Church Street,

Cricket Square,
P.O. Box 32322, Georgetown,
Grand Cayman KYI, 1209

 

Hamilton, HM 11 Bermuda

 

 

 

cc: Kosmos Energy, LLC
8176 Park Lane
Suite 500

 

cc: Chevron Africa and Latin America Exploration and Production Company (a
division of Chevron U.S.A. Inc.)
1400 Smith Street, 48`h Floor

Dallas, TX 75231

 

Houston, TX 77002

Fax: 214-445-9705

 

 

 

 

Attention:

Attention:

 

Carlos Aguilera

Jason Doughty

 

General Manager-Business Development

General Counsel

 

Email: agui@chevron.com

Email: jdoughty(@,kosmosenergy.com

 

 

 

 

Mark Jones

 

 

General Counsel

Facsimile: 345-945-3241

 

Email: markjones@chevron.com

 

 

Facsimile: 713-372-6433

 

--------------------------------------------------------------------------------